Citation Nr: 0328302	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  02-17 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial (compensable) rating for service-
connected residuals, recurrent left great toe paronychia, 
status post toenail removal.




 
ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel









INTRODUCTION

The veteran had active military service from November 1986 to 
July 2000. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  In this rating decision, the RO 
granted service connection for residuals, recurrent left 
great toe paronychia, status post toenail removal, and 
assigned a non-compensable evaluation, effective from July 
24, 2000.  In a rating decision dated February 2001, the 
above non-compensable evaluation was continued. 


REMAND

In a July 10, 2003, telephone contact, the veteran requested 
that her videoconference hearing (which was originally 
scheduled for August 5, 2003 in Indianapolis, Indiana) be re-
scheduled, in Louisville, Kentucky.  She has not been re-
scheduled.

Hence, this case is REMANDED to the RO for the following 
actions:

The RO should re-schedule the veteran for 
a videoconference hearing in Louisville, 
Kentucky.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_____________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



